

114 HR 6413 IH: Big Oil Bailout Prevention Trust Fund Act of 2016
U.S. House of Representatives
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6413IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Pallone introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on the Budget, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to require oil polluters to pay the full cost of oil
			 spills, and for other purposes.
	
 1.Short titleThis Act may be cited as the Big Oil Bailout Prevention Trust Fund Act of 2016. 2.Oil Spill Liability Trust Fund (a)Limitations on expenditures and authority To borrowSection 9509 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (c)— (A)by striking paragraph (2),
 (B)by striking Expenditures and all that follows through Amounts in and inserting Expenditures.—Amounts in, and (C)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and moving such paragraphs (as so redesignated) 2 ems to the left,
 (2)in subsection (d)— (A)by striking paragraph (2),
 (B)by redesignating paragraph (3) as paragraph (2), and (C)in paragraph (2) (as so redesignated)—
 (i)by striking subparagraph (B), and (ii)by redesignating subparagraph (C) as subparagraph (B), and
 (3)in subsection (e)— (A)by striking (or is unable by reason of subsection (c)(2)), and
 (B)by striking and such subsection. 3.Advance paymentsSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by adding at the end the following:
			
 (m)Advance paymentsThe President shall promulgate regulations that allow advance payments to be made from the Fund to States and political subdivisions of States for actions taken to prepare for and mitigate substantial threats from the discharge of oil..
 4.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted before the vote on passage.
		